Citation Nr: 0013330	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Spencer Lord


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.

The veteran appeared at a personal hearing before the RO in 
November 1998, and appeared for a hearing before the 
undersigned Member of the Board in November 1999.  
Transcripts of those hearings are of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  In February 1946, service connection was granted for 
hepatitis; malaria; fractures of the ring, middle, and little 
fingers of the right hand; and gunshot wound scars on the 
right leg and right arm; with a combined rating of 50 percent 
assigned for a period of convalescence.

3.  In November 1947, the service-connected hepatitis was 
reevaluated as 10 percent disabling, with an effective date 
of September 25, 1947.

4.  Competent evidence has not established that the residuals 
of the veteran's service-connected hepatitis are manifested 
by minimal liver damage with associated fatigue and anxiety, 
with gastrointestinal disturbance necessitating dietary 
restrictions and other therapeutic measures.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of hepatitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service records reflect that the veteran 
received a certificate of disability for discharge in 
December 1945 after being diagnosed in service with recurrent 
infectious hepatitis, improved, the cause of which was 
undetermined.

In February 1946, the veteran was awarded service connection 
for hepatitis; malaria; fractures of the ring, middle and 
little fingers of the right hand; and gunshot wound scars on 
the right leg and right arm; with a combined rating of 50 
percent assigned for a period of convalescence.  After 
additional VA examination, the RO issues a November 1947 
decision which reevaluated the service-connected hepatitis as 
10 percent disabling.

The RO received the veteran's request for an increased 
evaluation in April 1998.  Private medical records were 
obtained which reflect that the veteran had undergone liver 
function tests and a hepatitis profile in February 1997.  
Those tests were positive for hepatitis A antibody, IgG; and 
negative for hepatitis A antibody, IgM.  The results were 
negative for hepatitis Bs antigen; they were positive both 
for hepatitis Bs antibody and for hepatitis B Core AB, IgG; 
and they were negative for hepatitis B Core AB, IgM.  The 
results were negative for hepatitis C antibody.

VA medical records were obtained which reflect outpatient 
treatment the veteran received between July 1995 and August 
1997.  Those records indicated that VA physicians found 
evidence of atherosclerotic vascular disease, status post 
myocardial infarction in 1987.  They also indicate that the 
veteran suffered a brain stem infarction in 1986, and a right 
capsular infarction in 1993, both from which he subsequently 
recovered.  The physicians noted the veteran's history of 
hepatitis in 1945, as well as the hepatitis test results and 
the liver function tests performed by private physicians.  VA 
outpatient records also indicate that the veteran had risk 
factors for cardiovascular disease, including hypertension 
and diabetes.  A treatment regimen to reduce the risk factors 
included, in part, diet control, lipid lowering drugs, and 
exercise.  Notations on diet control indicate that the 
veteran was placed on a low fat, low cholesterol, and low 
sodium diet.  The outpatient reports also reflect that the 
veteran was diagnosed with chronic renal insufficiency.  A VA 
outpatient progress note dated in August 1997 indicates that 
the veteran was considered asymptomatic for hepatitis.  

A VA hospital summary report reflects that the veteran was 
hospitalized between May 9, 1996, and May 25, 1996 after 
presenting with symptoms of unsteadiness and a tendency to 
fall to the right.  Physical examination on admission was 
negative for showing active hepatitis.  It was similarly 
negative for showing residuals of the veteran's in-service 
incurrence of hepatitis.  Treatment during hospitalization 
was bed rest for one week and aspirin.  Diagnosis on 
discharge was acute brain stem infarction, history of prior 
cerebral vascular accidents, history of hypertension, history 
of hyperlipidemia, history of gastroesophageal reflux, 
history of hepatitis, and history of tobacco use.

The veteran presented for VA examination in May 1998.  He 
complained of weight gain, loss of appetite, occasional 
abdominal pain, with nausea, vomiting, and diarrhea 
approximately once a month.  The veteran also complained of 
abdominal bloating during the prior two years.  He denied any 
hematemesis or melena.  The VA physician cited a "work up" 
that had been generated in December 1997 for abdominal 
bloating, which showed no ascites, and revealed that the 
veteran's liver, spleen, and gall bladder were considered 
normal.  The "work up" also revealed a kidney mass of 6 
cm., which was noted as "probably a neoplasm."  It was also 
noted that the veteran had gained approximately three pounds 
during the prior year.  The abdominal pain was described by 
the physician as "vague and mild."  Examination revealed 
that the veteran was well developed and in no acute distress.  
His abdomen was mildly bloated but soft and nontender.  There 
was no palpable hepatosplenomegaly, ascites, or abdominal 
venous circulation.  Liver function tests were negative for 
hepatitis B and C.  Diagnosis was history of hepatitis, 
probably B, with normal liver function tests.

By an August 1998 rating decision, the RO denied the 
veteran's claim for an disability rating in excess of 10 
percent for his service-connected hepatitis, holding that the 
evidence of record did not meet the criteria under Diagnostic 
Code 7345 that warranted an increased evaluation.  The 
veteran instituted a timely appeal of that decision.

At the November 1998 hearing before the RO, the veteran 
testified that he felt bloated after eating only small 
amounts, and that he developed blisters on his hands when 
raking his lawn.  He complained severe leg cramps developed 
after walking two blocks.  He complained that he felt tired 
constantly and his eyes were always red.   He stated that he 
had no feeling in his anus, and had suffered from loose 
bowels since 1945.  The veteran contended that the described 
symptoms were the result of a liver disorder.  He reported 
that a physician had once told him he had "liver hands," 
and that he was told in 1950 that he had an enlarged liver.  
The veteran denied having a liver biopsy.  The hearing 
officer received additional evidence at the hearing, 
consisting of medical articles obtained from the Internet; 
one pertaining to abnormal liver tests, and the other 
concerning cirrhosis of the liver.

At the November 1999 hearing before the undersigned Member of 
the Board, the veteran testified that he was experiencing 
symptoms which included constant bloating, weight gain, 
nausea, and bowel problems.  He testified that he had been 
placed on a low sodium/low fat diet by VA physicians after 
complaining of stomach disorders.  The veteran stated that he 
was constantly fatigued.  He reported that his treating 
physicians had never informed him what was causing the 
stomach problems or fatigue.  He reported a weight gain from 
140 pounds to 175 pounds, but was unclear over what time 
frame the weight gain occurred.  The veteran testified that 
in the late 1950s or early 1960s, a physician, now deceased, 
had informed the veteran that his liver was enlarged and 
damaged.
Legal Criteria and Analysis.  The veteran has asserted that 
the residuals of hepatitis are more disabling than the 
current evaluation reflects, and thus the Board finds that 
his claim of increasing severity of his service-connected 
hepatitis establishes a well-grounded claim for an increased 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992); Jones v. Brown, 7 Vet. App. 134, 138 (1994).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  The degree of impairment resulting from a disability 
is a factual determination and the Board's primary focus in 
such cases is upon the current severity of the disability.  
Id. at 57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

Pursuant to the criteria set forth in 38 C.F.R. § 4.114, 
Diagnostic Code 7345, a 100 percent rating is warranted for 
infectious hepatitis where there is marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  A 60 percent rating is 
warranted for infectious hepatitis where there is moderate 
liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 30 percent rating is warranted where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  A 10 
percent rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance.  

38 C.F.R. § 4.112 (1999) provides that minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes important where there is appreciable loss sustained 
over a period of time.  In evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3 (1999).

The Board notes that in this case, the current 10 percent 
disability rating for hepatitis has been in effect for more 
than 20 years and is thus protected from reduction absent a 
showing of fraud.  38 C.F.R. § 3.951 (1999).

In the instant case, the totality of the evidence (most 
significantly the findings of VA examination in May 1998, 
along with VA outpatient records dated through August 1997; 
see Francisco and Solomon, both supra) has revealed that the 
veteran's hepatitis is asymptomatic.  There record is simply 
devoid of evidence, other than the veteran's own contentions, 
showing that the service-connected hepatitis recurred at any 
time subsequent to his separation from service in December 
1945. Although the veteran expressed to his physicians and 
testified to the effect that he experienced symptoms of 
active hepatitis, or in the alternative, symptoms that are 
residuals of the service-connected hepatitis, there is simply 
no medical evidence of record even suggesting that any 
current symptoms are related to the hepatitis the veteran 
experienced in 1945.  The Board is cognizant of the veteran's 
assertions to the effect that the symptoms of a 
gastrointestinal disorder he experiences are the result of 
hepatitis, but he has not been shown to be a medical 
professional, and thus is not qualified to offer testimony on 
such medical issues as causation or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that lay persons are not competent to offer medical 
opinions).

Additionally, the Board also notes the veteran's good faith 
contention that a physician once told him that his liver was 
enlarged and damaged.  The United States Court of Appeals for 
Veterans Claims (Court) has held, however, that a layperson's 
statement about what a physician told him or her, filtered as 
it is through a layperson's sensibilities, is simply too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

Regarding the treatise evidence of record, it must be noted 
that the Court has addressed the relevance of medical 
treatise evidence to the adjudication of an appeal.  
Generally, an attempt to support a claim solely by generic 
information in a medical journal or treatise "is too general 
and inconclusive" to support a claim.  Sacks v. West, 11 
Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996)).  Medical treatise evidence, however, 
can provide important support when combined with an opinion 
of a medical professional.  See Rucker v. Brown, 10 Vet. App. 
67, 73-74 (1997)  Here, the Board finds that the treatise 
evidence obtained from the Internet is insufficient per se to 
constitute the medical evidence necessary to support an 
increase evaluation for the veteran's service-connected 
hepatitis.  Such evidence simply outlines generic medical 
information about the disease at issue, without providing any 
relationship between the facts of the veteran's particular 
case to the clinical data set forth within the treatise 
evidence.  The information obtained from the Internet is 
simply too speculative to constitute the required medical 
evidence that is needed to support a claim for an increased 
disability rating.  See e.g.,  Sacks v. West, 11 Vet. App. 
314 (1998); Dixon v. Derwinski, 3 Vet. App. 261 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Moreover, the 
Board finds that the treatise evidence is outweighed by the 
evidence in the form of opinions of physicians who have 
personally examined the veteran, and have spoken directly to 
the issues of the veteran and the relationship, if any, 
between his service-connected hepatitis and any symptoms from 
which he currently suffers.

In particular regard to the veteran's testimony regarding 
weight loss, the Board notes that none of the medical records 
indicate that his weight loss is symptomatic of hepatitis or 
its residuals.  To the contrary, VA outpatient records 
suggest that the veteran's diet was recommended by physicians 
and nurses due to disorders wholly unrelated to the veteran's 
service-connected disabilities.  Because the record contains 
no competent and probative evidence establishing any causal 
relation between the veteran's hepatitis and his weight loss, 
the Board finds that consideration of his weight loss is not 
warranted in this matter.  See 38 C.F.R. § 4.112.

Here, recent objective medical examinations pertaining to the 
veteran's hepatitis have consistently revealed normal 
findings.  Similarly, VA findings on liver function tests and 
testing for the presence of hepatitis, in addition to the 
clinical laboratory report of the private physician, are 
negative for showing active hepatitis.  In sum, all medical 
reports in the claims file generated since 1947 are entirely 
negative for diagnosis (except by history only), or treatment 
of active hepatitis.  Likewise, said records are negative for 
showing diagnosis or treatment of any residuals of the 1945 
occurrence of hepatitis.  On the facts of this case, the 
Board finds that the preponderance of evidence shows that the 
veteran's symptoms are more likely than not the result of one 
or more of the nonservice-connected medical disorders from 
which he suffers.  Absent a showing by competent evidence, in 
the form of diagnosis or medical opinion, that the symptoms 
of which the veteran complains are related in some manner to 
his service-connected hepatitis, an increased rating for 
hepatitis simply cannot be warranted.

After reviewing the veteran's disability in relation to its 
history, the Board finds that the competent and probative 
evidence of record does not tend to establish that the 
veteran currently suffers from active hepatitis that is 
productive of minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance necessitating 
dietary restriction or other therapeutic measures, which 
would warrant an increased rating under Diagnostic Code 7345.  
See 38 C.F.R. § 4.1.  The Board is aware that the use of 
other diagnostic codes may be warranted in the evaluation of 
liver disorders, e.g., Diagnostic Codes 7311 and 7301 (liver 
injuries), Diagnostic Code 7312 (cirrhosis), and Diagnostic 
Codes 7343 and 7344 (for carcinoma).  However, as the medical 
evidence reveals that the veteran has not been diagnosed or 
treated for any of the disabilities to which those Diagnostic 
Codes apply, the Board finds that they are not for 
application on the facts of the instant case.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The current evidence does not provide a basis which permits a 
higher evaluation.  Specifically, VA medical findings do not 
demonstrate a degree of impairment resulting from the 
veteran's hepatitis that meets or more nearly approximates 
the criteria for a disability rating in excess of the 10 
percent currently assigned.  

Accordingly, the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3 are not for application.  For essentially the 
same reasons, entitlement to an extraschedular rating is not 
in order in the absence of marked  interference with 
employment or frequent periods of hospitalization.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hepatitis is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

